                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MANJIT SANGHA,                  :
    Plaintiff,                   :
                                  :
 v.                              :                           CIVIL ACTION 1: 18-00131-KD-B
                                  :
 NAVIG8 SHIP MANAGEMENT PTE LTD., :
 and NAVIG8 GROUP,               :
      Defendants.                :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation (Doc. 20)

to which objection is made, the Report and Recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated February 27, 2019 is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that: 1) Defendant Navig8 Ship Management Pte. Ltd.’s

motion to dismiss is DENIED with regard to lack of personal jurisdiction, forum non conveniens,

and failure to state a claim; and 2) said Defendant's motion for more definite statement is GRANTED

in part and DENIED in part.         It is further ORDERED that Defendant Navig8 Group is

DISMISSED without prejudice as a Defendant in this case based upon the parties' stipulation.


       DONE and ORDERED this the 14th day of March 2019.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
